 



Exhibit 10.1

 

DATED: October 13, 2014

 

(1) INTERCEPT PHARMACEUTICALS, INC.

 

and

 

(2) LISA BRIGHT MORRISON

 ___________________________________________

 

SERVICE AGREEMENT

 

UK EMPLOYEE

 ___________________________________________

  

 

 

 

THIS AGREEMENT is made the 13th day of October, 2014

 

BETWEEN

 

1INTERCEPT PHARMACEUTICALS, INC., a company incorporated in the State of
Delaware (USA) whose registered office is at 450 W. 15th Street, Suite 505, New
York NY10011, USA (the “Company”); and

 

2LISA BRIGHT MORRISON (the “Employee”)

 

The Board have approved the terms of this Agreement under which the Employee is
to be employed.

 

1Interpretation

 

1.1In this Agreement the following words and expressions have the following
meanings unless inconsistent with the context:

 

 the “Board”

  means the board of directors from time to time of the  Company and includes
any committee of the board of directors duly appointed by it;       “Change in
Control”   shall have the meaning set out in clause 9.3 below;       the
“Companies Acts”   means the Companies Act 1985, the Companies Act 1989 and the
Companies Act 2006;       the “Compensation Committee”   means the compensation
committee of the Board from time to time;       the “Employment”   means the
Employee’s employment under this Agreement;       “Employment Inventions”  
means any Invention which is made wholly or partially by the Employee at any
time during the course of her employment with the Company (whether or not during
working hours or using Company premises or resources and whether or not recorded
in material form);       “Employment IPRs”   means Intellectual Property Rights
created by the Employee in the course of her employment with the Company
(whether or not during working hours or using Company premises or resources);  
    the “ERA”   means the Employment Rights Act 1996;       “Equity Cause”  

termination of the Employment upon:

 

(a)    a good faith finding by the Company that (i) the Employee has been
engaged in material dishonesty, wilful misconduct or gross negligence; (ii) the
Employee has breached or has threatened to breach any agreement between the
Employee and the Company or any Group Company related to intellectual property,
non-disclosure or non-solicitation of employees or customers; or (iii) the
Employee being in material breach of this Agreement and the Employee has failed
to cure such conduct or breach within 30 days after the Employee’s receipt of
written notice from the Company of such breach; or 

 

 

 

 

    (b)     the Employee’s conviction or guilty plea of any crime involving
fraud, bribery, embezzlement or any other criminal offence.         “Equity Good
Reason”  

termination of the Employment by reason of:

 

(a)     any action or omission by the Company which results in a material
diminution in the Employee’s position, status, offices, titles, authority,
responsibilities or reporting requirements; or

 

(b)     a change by the Company in the location at which the Employee performs
her principal duties for the Company to a different location that is more than
50 miles from the location at which the Employee performed her principal duties
for the Company immediately prior to the date on which such change occurs; or

 

(c)    any material breach by the Company of this Agreement.

 

In addition, notwithstanding any of the events set out in clauses (a) to (c)
above, such occurrence shall not be deemed to constitute Equity Good Reason if,
within 30 days after the Company’s receipt of written notice from the Employee
of the occurrence or existence of an event or circumstances enumerated in
clauses (a) to (c) above, such event or circumstance has been remedied by the
Company. The Employee shall not be deemed to have terminated her employment for
Equity Good Reason unless the Employee first delivers a written notice of
termination to the Company identifying in reasonable detail the acts or
omissions constituting Equity Good Reason within 90 days after their occurrence
and the provision of this Agreement relied upon, such acts or omissions are not
remedied by the Company within 30 days of the receipt of such notice, and the
Employee actually ends her Employment on or prior to the last day of the period
set forth in clause 3.1.

 

3

 

 

    For the avoidance of doubt, the Company utilising its’ right to terminate
the Employment pursuant to clause 3.2 (payment in lieu of notice), shall have no
effect on the determination of whether the Employment has terminated for Equity
Good Reason.       “Group Company”   means any firm, company, corporation or
other organisation which is a holding company from time to time of the Company
or any subsidiary from time to time of the Company or any such holding company
(for which purpose the expressions ‘holding company’ and ‘subsidiary’ shall have
the meanings given to them by Section 1159 Companies Act 2006);      

“Intellectual Property

Rights”

  means patents, rights to inventions, copyright and related rights, trade
marks, trade names and domain names, rights in get-up, rights in goodwill or to
sue for passing off, unfair competition rights, rights in designs, rights in
computer software, database rights, topography rights, rights in confidential
information (including know-how and trade secrets) and any other intellectual
property rights, in each case whether registered or unregistered and including
all applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world;       “Invention”
  means any invention, idea, discovery, development, improvement or innovation,
whether or not patentable or capable of registration, and whether or not
recorded in any medium;       “Pre-Contractual Statement”   means any
undertaking, promise, assurance, statement, representation or warranty (whether
in writing or not) of any person relating to the Employment which is not
expressly set out in this Agreement or any documents referred to in it; and    
  “Parent”   means Intercept Pharmaceuticals, Inc. or any other Group Company
which is the ultimate direct or indirect parent of the Company.

 

1.2References to clauses, sub clauses and schedules are, unless otherwise
stated, references to clauses and sub clauses of and schedules to this
Agreement.

 

1.3The headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

1.4References to persons shall include bodies corporate, unincorporated
associations and partnerships.

 

4

 



1.5Words and expressions defined in or for the purpose of the Companies Acts
shall have the same meaning unless the context otherwise requires.

 

2Appointment

 

2.1The Company shall employ the Employee and the Employee agrees to serve the
Company as Senior Vice President, Head of Europe, of the Company on and subject
to the terms and conditions in this Agreement.

 

2.2It has been explained to the Employee and the Employee hereby understands and
agrees that it is expected that her contract of employment will be transferred
on no less favourable terms to the Company’s UK entity once this has been
incorporated in due course. By signing this Agreement the Employee agrees to her
employer’s identity changing to the Company’s UK entity and the Employee agrees
to co-operate with, and use her best endeavours to assist the Company and the
Company’s UK entity and/or any successor in such circumstances including but not
limited to providing such information, executing such documents and giving such
assurances and undertakings on similar terms as this Agreement as they may
reasonably request including but not limited to the novation of this Agreement.
The Employee agrees that they will have no claim for damages or compensation as
a result.

 

2.3If the Employee objects, resigns or the Employment otherwise ends (howsoever
caused) before any such transfer takes place, the Employee acknowledges and
agrees that the Company may assign the benefit of this Agreement, including but
not limited to the restrictive covenants, confidentiality and intellectual
property provisions, to the relevant entity. Consequently, the Employee agrees
that she will continue to observe the obligations and restrictions set out in
this Agreement for the benefit of the Company’s UK entity and/or any successor
and will not regard herself as released from her obligations under this
Agreement in the event of such change in employer.

 

3Duration

 

3.1The Employment shall commence on November 24, 2014 (the “Commencement Date”)
and, subject to clause 18, shall continue until:

 

3.1.1terminated by the Employee giving to the Company in writing, 6 months'
notice;

 

3.1.2terminated by the Company giving to the Employee in writing, 6 months’
notice.

 

3.2The Company reserves the right to terminate the Employment at any time after
the Commencement Date (including where the Employee has given notice to the
Company) by giving notice in writing that it is doing so and confirming that it
has or will pay the Employee in lieu of her period of notice or any remaining
period of notice (whether given by the Company or by the Employee). The Employee
shall have no entitlement to insist that the Company make such payment, which
shall be made entirely at the Company’s discretion. For the avoidance of doubt,
any payment in lieu shall be in respect of Salary only and shall not include the
value of any benefit, bonus, incentive, commission, or holiday entitlement which
would have accrued to the Employee had she been employed until the expiry of her
notice period subject to the provisions set out in clauses 6.10 to 6.11 below
regarding the Starting Bonus only.

 

5

 

 

3.3If the Company elects to terminate the Employment by making a payment in lieu
of notice, and it subsequently discovers misconduct by the Employee which would
have entitled it to terminate the contract summarily, without making such a
payment, the Company shall be entitled to:

 

3.3.1withhold any such payment in lieu if it has not yet been received by the
Employee and the Employee shall have no rights to recover such sum as a debt
owing; or

 

3.3.2if such sum has been received by the Employee, at its absolute discretion,
require the payment in lieu to be repaid (in part or in full). The Company may
recover any payment due under this clause 3.3.2 from the Employee as a debt.

 

The Employee agrees that these repayment provisions are intended to be a genuine
pre-estimate of loss which may be suffered by the Company and in no way
constitutes a penalty.

 

3.4The parties acknowledge that the Employee is a highly skilled/highly paid
employee who is key to the business of the Company and that replacing the
Employee at short notice will result in significant cost to the Company. If,
therefore, the Employee resigns voluntarily in breach of clause 3.1.1 or if
required to work her notice period by the Company leaves the Company without
working the full notice period, the Company reserves the right to recover a sum
equal in value to the net salary payable for the shortfall in the period of
notice. The Company reserves the right to recover such sum from the Employee as
a debt, including by deducting the sum from any final payment due to the
Employee. The Employee agrees that this provision is intended to be a genuine
pre-estimate of loss which may be suffered by the Company due to the Employee
leaving at short notice and in no way constitutes a penalty.

 

3.5The Company does not have a formal retirement age for employees.

 

3.6For the purpose of the ERA the Employee’s period of continuous employment
shall begin on the Commencement Date. The Employment is not continuous with any
previous employment with any other employer.

 

3.7The Employee represents and warrants that, in entering into and performing
her duties under this Agreement:

 

3.7.1she is not subject to any restriction that might hinder or prevent her from
performing any of her duties in full;

 

3.7.2she will not be in breach of any other contract of employment or any other
obligation to any third party; and

 

3.7.3this Employment is and shall remain she sole and exclusive employment.

 

3.8The Employee further warrants that she has no criminal convictions and has
never been disqualified from being a company director.

 

4Scope of the Employment

 

4.1The Employee shall:

 

4.1.1devote the whole of her working time, attention, ability and skills to her
duties;

 

6

 

  

4.1.2faithfully and diligently perform such duties and exercise such powers
consistent with her position as may from time to time be reasonably assigned to
or vested in her by the Board;

 

4.1.3obey all reasonable and lawful directions of the Board;

 

4.1.4comply with all the Company’s articles of association, rules, regulations,
policies and procedures from time to time in force;

 

4.1.5comply with the general duties of directors set out in sections 171-177 of
the Companies Act 2006, as well as any other applicable common law or statutory
duties owed by directors to their company;

 

4.1.6exercise her duties in compliance with the requirements of the Bribery Act
2010 and use all reasonable endeavours to assist the Company in preventing
bribery from being conducted on its behalf in contravention of that Act;

 

4.1.7at all times act in the best interests of the Company and use her best
endeavours to promote and protect the interests of the Company, any of its Group
Companies and their employees; and

 

4.1.8keep the Board at all times promptly and fully informed (in writing if so
requested) of her conduct of the business of the Company and any Group Company
and provide such explanations in connection with such conduct as the Board may
from time to time require.

 

4.2Subject to clause 4.4 the Company reserves the right on reasonable notice to
reasonably assign the Employee duties of a different nature for any period the
Company considers necessary to meet the needs of the business either in addition
to or instead of those referred to in clauses 2.1and 4.1 above, it being
understood that the Company will consult with the Employee before imposing any
such change and that the Employee will not be assigned duties which she cannot
reasonably perform or which are inconsistent with her position, seniority and
status.

 

4.3During any period of notice of termination (whether given by the Company or
the Employee), the Company shall be at liberty to assign the Employee such other
duties as the Company shall determine in its absolute discretion (it being
understood that she will not be assigned duties which she cannot reasonably
perform) and may appoint another person to carry out the Employee’s former
duties as required by the needs of the business.

 

4.4The Employee shall not, without the prior consent of the Board or in
compliance with policies previously approved by the Board:-

 

4.4.1on behalf of the Company, incur any capital expenditure in excess of such
sum as may be authorised from time to time;

 

4.4.2on behalf of the Company, enter into any commitment, contract or
arrangement otherwise than in the normal course of business or outside the scope
of her normal duties, or of an unusual, onerous or long term nature or engage or
dismiss any person.

 

7

 

  

4.5The Employee shall if and so long as the Company requires without further
remuneration:

 

4.5.1carry out her duties as instructed by the Company on behalf of any Group
Company; and

 

4.5.2act (subject to Employee’s prior agreement) as a director or officer of any
Group Company.

 

4.6The Employee confirms that she has disclosed to the Company all circumstances
in respect of which there is, or there might be, a conflict or possible conflict
of interest between the Company or any Group Company and the Employee and she
agrees to disclose fully to the Company any such circumstances that might arise
during the Employment. For the avoidance of doubt, this includes but is not
limited to, disclosing to the Company any activity by a third party or the
Employee herself which might reasonably be expected to harm the Company or its
business or to destabilise its workforce.

 

4.7If the Employee becomes aware of any wrongdoing or other conduct which might
reasonably be regarded as not in the best interests of the Company by any Group
Company employees (including her own wrongdoing or conduct) she shall promptly
report this to the Head of Legal Affairs or if this is not appropriate in the
circumstances to the Chief Executive Officer.

 

5Hours and Place of Work

 

5.1The Employee shall be required to work such hours as are necessary for the
proper performance of her duties.

 

5.2The Employee agrees that in her capacity as Senior Vice President, Head of
Europe she may choose or determine the duration of her working time and that the
working time limits set out in Part II of the Working Time Regulations 1998 do
not apply to the Employment.

 

5.3The Employee’s principal place of work will be in the Company’s offices at a
location to be determined in or near the Kings Cross area, or any such place in
England as the Company shall from time to time direct. The Employee will be
given reasonable notice of any change in her place of work.

 

5.4The Employee may be required to travel throughout the United Kingdom and
overseas in the performance of her duties and this may, on occasions,
necessitate the Employee working outside the UK for an aggregate period of more
than one month in any calendar year. At the date of this Agreement it is not
envisaged that the Employee shall be required to work outside of the UK for more
than one month at any one time. During any such period the Employee will be paid
her normal salary and benefits in sterling in the normal way unless otherwise
agreed. The Company shall bear all liability for any further tax or similar
statutory deductions, penalties, costs and interest the Employee is required to
pay, in any jurisdiction, as a result of any overseas travel undertaken in the
course of her duties. Save that this shall not extend to any statutory
deductions, penalties, costs and interest incurred solely as a result of the
Employee’s negligent failure.

 



8

 

 

6Remuneration

 



6.1The Company shall pay to the Employee a basic salary at the rate of £240,000
per annum (“Salary”), payable by equal monthly instalments in arrears, normally
on the last working day of each calendar month (the “Salary Instalments”) by
credit transfer to a bank account nominated by the Employee.

 

6.2Upon giving not less than one month's notice, the Company reserves the right
to change the intervals of the Salary Instalments as required by the needs of
the Company to fortnightly instalments in arrears, normally on the 15th and last
working day of each calendar month. The Company reserves the right to revert the
Salary Instalments back to monthly instalments by providing the Employee with
not less than one months notice.

 

6.3By signing this Agreement the Employee acknowledges and agrees to her Salary
Instalments being changed in accordance with clause 6.2 as and when required by
the needs of the Company.

 

6.4The Company will review the Employee’s salary annually. The Company shall not
be obliged to make any increase.

 

6.5The salary specified in clause 6.1 shall be inclusive of any fees to which
the Employee may be entitled as a director of the Company or any Group Company.

 

6.6The Company shall pay the Employee a car allowance of £14,160 per year,
payable in equal monthly instalments in arrears, less deductions for tax and
National Insurance.

 

6.7The Employee shall be eligible to participate in the Company’s discretionary
bonus scheme with a potential initial discretionary bonus for 2014 of up to 40%
of the Employee’s annual base salary strictly subject to the rules of such
scheme as the Board or the Compensation Committee of the Company and/or any
Parent from time to time may determine from time to time in force. Details of
the bonus scheme will be communicated at the appropriate time. The Company
reserves the right to discontinue the scheme or alter the terms of any bonus
scheme provided at any time in line with business requirements. The bonus scheme
is discretionary and there is no contractual entitlement to continue the scheme.
Award of a bonus in one year shall not entitle the Employee to a bonus in
subsequent years.

 

6.8Should a discretionary bonus be awarded by the Board or the Compensation
Committee of the Company and/or any Parent for 2014 the Company agrees that it
shall not be prorated and will be paid to the Employee, if awarded.

 

6.9The Company shall pay to Employee a one off starting bonus of £44,250 (less
such sums as the Company is obliged by law to deduct by way of tax and National
Insurance) (the “Starting Bonus”) which shall be payable together with the first
regular scheduled Salary Instalment to be received by Employee. If the Employee
voluntarily resigns or is terminated pursuant to clause 18.1 below within the
first 12 months of her Employment, the Employee shall repay to the Company the
Starting Bonus in full on the last day of her Employment. The Company reserves
the right to recover such sum in accordance with clause 12 and/or from the
Employee as a debt. The Employee agrees that this provision is intended to be a
genuine pre-estimate of loss which may be suffered by the Company due to the
Employee leaving within the first 12 months of Employment and in no way
constitutes a penalty.

 



9

 



6.10Subject to clauses 6.10 and 6.11 below, if the Company elects to make a
payment in lieu of notice in accordance with clause 3.2 above, the Starting
Bonus shall be included in any such payment in lieu of notice only if the
Company has elected to make a payment in lieu of notice after the Commencement
Date but before it has authorised the payment of the first regular scheduled
Salary Instalment to be received by Employee which shall be payable together
with such Starting Bonus in accordance with clause 6.9 above.

 

6.11Clause 6.10 shall not apply if the Employee voluntarily resigns or is
terminated pursuant to clause 18.1 below before the Company has authorised the
payment of the first regular scheduled Salary Instalment to be received by
Employee.

 

6.12For the avoidance of doubt, the Starting Bonus shall be in addition to any
bonus that may be granted to the Employee pursuant to the discretionary 2014
bonus scheme under clause 6.7.

 

Equity to be Granted on Commencement Date

 

6.13On the Commencement Date, the Company shall award Employee (i) a stock
option under its Share Scheme (as defined below) to purchase shares of the
Company’s common stock at a per share exercise price equal to the closing price
of the common stock on the Commencement Date (the “Time-Based Option”), such
price being the fair market value of one share of the Company’s common stock on
the date thereof, with the aggregate fair value of the Time-Based Option equal
to US$1,300,000 as of the date of grant based on the Black-Scholes methodology
as approved by the Compensation Committee and/or the Board and (ii) shares of
restricted stock (the “Restricted Stock”) with an aggregate fair value equal to
US$1,300,000 as of the date of grant.

 

6.14On the Commencement Date, the Company shall award Employee a stock option
under its Share Scheme to purchase shares of the Company’s common stock at a per
share exercise price equal to the closing price of the common stock on the
Commencement Date (the “Performance Option”), such price being the fair market
value of one share of the Company’s common stock on the date thereof, with the
aggregate fair value of the Performance Option equal to US$1,400,000 as of the
date of grant based on the Black-Scholes methodology as approved by the
Company’s Compensation Committee and/or the Board.

 

6.15Each of the Time-Based Option, the Restricted Stock and the Performance
Option will be evidenced in writing by an agreement provided by the Company. The
Time-Based Option shall vest as follows: (i) one-quarter of the Time-Based
Option will vest on the first anniversary of the Commencement Date; and (ii) the
remaining balance will vest in equal monthly instalments in arrears over the
three (3) year period commencing on the first anniversary of the Commencement
Date and ending on the fourth anniversary of the Commencement Date, all subject
to Employee’s continued employment by the Company and the Share Scheme, except
as otherwise set forth herein. The Time-Based Option agreement will specify that
vested options shall be exercisable for up to ten (10) years from the date of
grant, subject to the terms of this Agreement and the Share Scheme. The shares
underlying the Restricted Stock shall vest as follows: (x) one-quarter of the
shares underlying the Restricted Stock will vest on the first anniversary of the
Commencement Date; and (y) the remaining balance will vest in equal quarterly
instalments in arrears over the three (3) year period commencing on the first
anniversary of the Commencement Date and ending on the fourth anniversary of the
Commencement Date, all subject to Employee’s continued employment by the Company
and the Share Scheme, except as otherwise set forth herein. The Performance
Option shall vest based on the satisfaction of certain regulatory milestones as
may be determined by the Compensation Committee or the Board at the time of
grant (and as to be set forth in the Performance Option agreement), all subject
to Employee’s continued employment by the Company and the Share Scheme, except
as otherwise set forth herein. The Performance Option agreement will specify
that vested options shall be exercisable for up to ten (10) years from the date
of grant, subject to the terms of this Agreement and the Share Scheme (as
defined in clause 9 below).

 

10

 

  

7Pension and other Benefits

 

7.1The Company will comply with its employer pension duties under Part 1 of the
Pensions Act 2008 from the date that it is legally required to do so. As a
result, the Employee will be automatically enrolled into either a qualifying
pension scheme or the National Employment Savings Trust (“NEST”), whichever the
Company decides. If the Employee does not decide to opt-out of auto-enrolment,
the Employee will be required to make pension contributions at the level set out
in the relevant legislation and the Employee agrees to the Company deducting
such contributions from their salary each month. Further information about
pension choices will be provided at the appropriate time.

 

7.2At the date of this Agreement it is not envisaged that the qualifying pension
scheme will be a contracted out scheme for the purpose of the Pensions Schemes
Act 1993 or that there will be a contracting out certificate in place in respect
of the Employment.

 

7.3The Employee shall be eligible to participate in the benefits schemes, which
the Company (or its Parent from time to time) may maintain for the benefit of
its senior employees from time to time in the UK (the “Schemes”) subject to the
rules of the Schemes and the terms of any related policy of insurance from time
to time in force. The Employee understands and agrees that she may not be
eligible to participate in all non-UK entity benefit schemes due to the rules of
such schemes and the terms of any related policy of insurance from time to time
in force and that for those non-UK entity benefit schemes that she is eligible
to participate in, she may only be able to participate in them to the extent
that they can be properly, legally and reasonably be applied, administered and
exercised in the UK. Further details of the Schemes and the benefits currently
available to the Employee can be obtained from the Global Human Resources
department of the Group Companies. This is for information only and should not
be regarded as any guarantee of benefits, which may be paid under the Schemes in
place from time to time.

 

7.4The Company reserves the right, at its absolute discretion, to change the
Schemes providers, to amend the terms of the Schemes (including but not limited
to the level of benefits), to terminate the Schemes without replacement, to
substitute other schemes for the Schemes and to remove the Employee from
membership of the Schemes.

 

7.5The Company shall be under no obligation to make any payment under the
Schemes to the Employee unless and until it has received the relevant payment
from the relevant Scheme provider(s). If any of the Schemes providers refuse for
any reason (whether based on their own interpretation of the terms of the
insurance policy or otherwise) to provide any benefits to the Employee, the
Company shall not be liable to provide replacement benefits itself or any
compensation in lieu and shall be under no obligation to pursue a claim for
unpaid benefits on behalf of the Employee against the Schemes providers.

 

7.6The Company reserves the right to terminate the Employee’s employment, where
it has good cause to do so (including but not limited to where the Employee is
incapacitated, redundant or has committed misconduct), notwithstanding that the
Employee is receiving benefits under the Schemes and that such termination may
result in those benefits being discontinued. The Employee agrees that she shall
have no claim against the Company for damages in respect of the loss of benefits
under the Schemes in such circumstances.

 

11

 

  

7.7In the event that the Employee is absent by reason of ill-health she will
continue to co-operate with and act in good faith towards the Company including
but not limited to staying in regular contact with the Company and providing it
with such information about their health, prognosis and progress as the Company
may require.

 

7.8In accordance with the Schemes rules from time to time participation in the
Schemes may be subject to the condition that the Employee has notified the
Company on or before the commencement of the Employment of any pre-existing
medical conditions that she may have.

 

7.9The Company and Employee agree to reasonably cooperate to devise a reasonable
benefits package for the Employee commensurate with her position, seniority and
status as soon as reasonably practicable. This may include access to permanent
health insurance scheme. This should not be regarded as any guarantee of any
particular benefits which may be provided.

 

8Expenses and travel

 

8.1The Company shall reimburse the Employee in respect of all expenses
reasonably incurred by her in the proper performance of her duties, subject to
the Employee providing such receipts or other evidence that the Company may
require. Subject to the Employee providing such receipts or other evidence that
the Company may require, the Company shall also reimburse the Employee’s
reasonable expenses of meals and lodging while staying in London from time to
time and reasonable expenses for travelling to Heathrow or other major UK
airports in the proper performance of her duties.

 

8.2The Employee shall submit each expenses claim within 60 days of the later of:

 

8.2.1incurring the expense; or

 

8.2.2receipt of the invoice for such expense.

 

8.3The Company shall use its reasonable endeavours to reimburse expenses claims
within 30 days of receiving an accurate and properly completed expenses claim
accompanied by such receipts or other evidence that the Company may require.

 

8.4The Employee shall at all times comply with the Company’s Travel Policy and
Expenses Policy from time to time in force. Copies are available from the Group
Companies’ intranet site or upon request from the Global Human Resources
department of the Group Companies.

 

8.5The Company shall pay the Employee's reasonable travel costs incurred in the
proper performance of her duties in relation to her daily commute from her
current home address as set out in this Agreement to the Company's offices
located as anticipated in accordance with clause 5.3 to a maximum of £1,080 per
month excluding any associated taxes and statutory deductions arising thereon
(the "Commuting Cap"). The Employee will submit her expenses claim for such
expenses with such receipts or other evidence that the Company may require in
accordance with clause and in compliance Company’s Travel Policy and Expenses
Policy from time to time in force. Strictly subject to the Commuting Cap, on an
annual basis, the Company shall also provide a gross up in respect of the income
tax payable on (i) reimbursement payments made to Employee for commuting
expenses set forth in this clause and (ii) any gross up amounts resulting
therefrom.

 

12

 

 

9SHARE OPTIONS

 

9.1Subject always to the rules of the Intercept Pharmaceuticals, Inc. 2012
Equity Incentive Plan, as amended, or any other equity incentive plan that may
then be in effect (collectively, the “Share Scheme”) and any legal or regulatory
restrictions from time to time in force, the Employee shall be granted the
awards set out in this Agreement and, may, at the sole discretion of the Board
or the Company’s Compensation Committee, from time to time be granted additional
options or other equity-based awards over shares of the common stock of the
Parent.

 

9.2If the Employee is at any time granted options or other equity-based awards
pursuant to the Share Scheme or any other stock option or share incentive scheme
of the Parent, those options or rights shall be subject to the rules of that
scheme as in force from time to time which rules shall not form part of the
Employee’s service contract.

 

Effect of Termination of Share or Stock Options and other equity compensation

 

9.3In the event of Employee’s termination by the Company for Equity Cause or by
the Employee without Equity Good Reason all unvested stock options and other
equity-based awards granted to the Employee before and after the date of this
Agreement shall be immediately forfeited upon the effective date of such
termination of employment or as otherwise provided in the award agreement;
provided, that, the Employee shall have until the earlier of expiration date of
the option or 90 days from the date of termination of the Employee to exercise
all vested options unless the stock plan pursuant to which the option is granted
requires earlier termination in connection with a liquidation or sale of the
Company.

 

9.4In the event of the Employee’s termination by the Employee for Equity Good
Reason or by the Company without Equity Cause and provided that the Employee (or
her legal representative, if applicable) executes a settlement agreement and the
settlement agreement becomes effective and irrevocable within a period of 60
days from the termination of Employment, all unvested stock options and other
equity-based awards granted to the Employee before and after the date of this
Agreement shall be immediately forfeited upon the effective date of such
termination of employment or as otherwise provided in the award agreement;
provided, that, the Employee (or her estate or legal representative, if
applicable) shall have until the earlier of the expiration date of the option or
one (1) year from the date of termination of the Employee’s employment to
exercise all vested options unless the stock plan pursuant to which the option
is granted requires earlier termination in connection with a liquidation or sale
of the Company.

 

9.5In the event the Employee’s employment with the Company is terminated by the
Employee for Equity Good Reason or by the Company without Equity Cause in any
such case, in anticipation of and/or within twelve (12) months following a
Change in Control, provided that the Employee (or her legal representative, if
applicable) executes a settlement agreement and the settlement agreement becomes
effective and irrevocable within a period of 60 days from the termination of
Employment, all of the Employee’s unvested stock options and other equity-based
awards then in effect shall vest as of the date the Release is effective and
irrevocable and the Employee (or her estate or legal representative, if
applicable) shall have until the earlier of the expiration date of the option or
one (1) year from the date of termination of the Employee’s employment to
exercise all vested options unless the stock plan pursuant to which the option
is granted requires earlier termination in connection with a liquidation or sale
of the Company.

 

13

 

 

9.6In the event the Employee’s employment with the Company is terminated by
reason of disability all unvested stock and stock options granted to the
Employee before and after the date of this Agreement shall be immediately
forfeited upon the effective date of such termination of employment or as
otherwise provided in the option agreement; provided, that, the Employee shall
have until the earlier of the expiration date of the option or one (1) year from
the date of termination of Employee’s employment to exercise all vested options
unless the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Company.

 

9.7As used herein, “Change in Control” shall occur or be deemed to occur if any
of the following events occur:

 

9.7.1any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of the Parent and the
Group Companies to a third person (with “person” as defined in clause 9.7.3); or

 

9.7.2any consolidation or merger of the Parent or the Company where the
shareholders of the Parent or the Company, as the case may be, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any); or

 

9.7.3a third person, including a “person” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 (a US Statute), as amended (the “Exchange Act”)
(but other than (a) the Parent or another Group Company, (b) any employee
benefit plan of the Parent or a Group Company, or (c) investors purchasing
equity securities of the Parent pursuant to a financing or a series of
financings approved by the board of directors of the Parent) becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of Controlling Securities (as defined below). “Controlling
Securities” shall mean securities representing 25% or more of the total number
of votes that may be cast for the election of the directors of the Parent or the
Company, as the case may be.

 

9.7.4Notwithstanding anything to the contrary herein, a Change in Control in
respect of the Company shall not be deemed to have occurred under clause 9.7.2
or 9.7.3 if, immediately after the consummation of such transaction or series of
transactions, (a) Employee is employed by another Group Company on similar terms
as this Agreement and (b) such transaction or series of transactions do not
constitute a Change in Control in respect of Parent.

 



14

 



9.8The Company shall use its reasonable endeavours to receive approval from the
Board or the Compensation Committee at the next scheduled meeting to amend
clause 9.4 above to state the following: “In the event of the Employee’s
termination by the Employee for Equity Good Reason or by the Company without
Equity Cause and provided that the Employee (or her legal representative, if
applicable) executes a settlement agreement and the settlement agreement becomes
effective and irrevocable within a period of 60 days from the termination of
Employment, that number of Employees unvested stock options and other
equity-based awards that would otherwise have vested from the effective date of
Employee’s termination to the first anniversary of such date shall vest on the
date that the settlement agreement becomes effective and irrevocable and the
Employee (or her estate or legal representative, if applicable) shall have until
the earlier of the expiration date of the option or one (1) year from the date
of termination of the Employee’s employment to exercise all vested options
unless the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Company.” Upon the
approval of the Board or the Compensation Committee, as the case may be, the
parties agree that clause 9.4 shall be replaced in its entirety with the
language set forth in the immediately preceding sentence of this clause 9.8.

 

10Holiday

 

10.1The Employee shall be entitled to receive her normal remuneration for all
bank and public holidays normally observed in England and a further 30 working
days holiday in each holiday year, being the period from 1 January to 31
December. The Employee may only take her holiday at such times as are agreed
with the Chief Commercial Officer and in accordance with the Company’s Vacation
Policy from time to time in force.

 

10.2In the holiday years in which the Employment commences or terminates, the
Employee’s entitlement to holiday shall accrue on a pro-rata basis for each
complete month of service during the relevant year.

 

10.3If, on the termination of the Employment, the Employee has exceeded her
accrued holiday entitlement, the excess may be deducted from any sums due to
her. If the Employee has any unused holiday entitlement, the Board may either
require the Employee to take such unused holiday during any notice period or
accept payment in lieu. Any payment in lieu shall only be made in respect of
holiday accrued in accordance with clause 10.2 above during the Employee’s final
holiday year.

 

10.4Holiday entitlement for one holiday year may not be taken in subsequent
holiday years unless otherwise agreed by the Board. Failure to take holiday
entitlement in the appropriate holiday year will lead to forfeiture of any
accrued holiday not taken, without any right to payment in lieu.

 

11Incapacity

 

11.1Subject to the Employee’s compliance with the Company’s rules from time to
time in force regarding sickness notification and doctor’s certificates, details
of which can be obtained from the Group Companies’ intranet site or upon request
from the Global Human Resources department of the Group Companies and subject to
the Company’s right to terminate the Employment for any reason including without
limitation incapacity, if the Employee is at any time absent on medical grounds
the Company shall pay to the Employee her normal basic salary for a maximum of
13 weeks for any one period of absence or absence in aggregate in any rolling
period of 12 months (“Company Sick Pay”).

 

11.2The Company reserves the right to reasonably require the Employee to undergo
a medical examination by a doctor or consultant nominated by it, at anytime
including at any stage of absence at the Company’s expense, and the Employee
agrees that she will undergo any requisite tests and examinations and will fully
co-operate with the relevant medical practitioner and shall authorise him or her
to disclose to and discuss with the Company the results of any examination and
any matters which arise from it.

 

15

 

  

11.3Payment of Company Sick Pay to the Employee pursuant to clause 11.1 shall be
inclusive of any Statutory Sick Pay and any Social Security Sickness Benefit or
other benefits to which the Employee may be entitled, whether or not claimed.

 

11.4If the Employee’s absence shall be caused by the actionable negligence of a
third party in respect of which damages are recoverable, then all sums paid by
the Company shall constitute loans to the Employee, who shall:

 

11.4.1immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgement made or awarded;

 

11.4.2if the Board so requires, refund to the Company such sum as the Board may
determine, not exceeding the lesser of:

 

a)the amount of damages recovered by her under such compromise, settlement or
judgement; and

 

b)the sums advanced to her in respect of the period of incapacity.

 

11.5Any actual or prospective entitlement to Company Sick Pay or private medical
insurance or long term disability benefits shall not limit or prevent the
Company from exercising its right to terminate the Employment in accordance with
clauses 3.2 or 18 or otherwise and the Company shall not be liable for any loss
arising from such termination.

 

11.6If the Employee is prevented by incapacity from properly performing her
duties under this Agreement for a consecutive period of 20 working days the
Board may appoint another person or persons to perform those duties until such
time as the Employee is able to resume fully the performance of her duties.

 

12Deductions

 

For the purposes of the ERA, the Employee hereby authorises the Company to
deduct from her remuneration any sums due from her to the Company including,
without limitation, any overpayments of salary, employee’s pension
contributions, overpayments of holiday pay whether in respect of holiday taken
in excess of that accrued during the holiday year or otherwise, loans or
advances made to her by the Company, any fines incurred by the Employee and paid
by the Company, the cost of repairing any damage or loss to the Company’s
property caused by her and all losses suffered by the Company as a result of any
negligence or breach of duty by the Employee.

 

13Restrictions On Other Activities by the Employee

 

13.1During the Employment the Employee shall not directly or indirectly be
employed, engaged, concerned or interested in any other company, business or
undertaking without the prior written consent of the Board or be involved in any
activity which the Board reasonably considers may be, or become, harmful to the
interests of the Company or any Group Company or which might reasonably be
considered to interfere with the performance of the Employee’s duties under this
Agreement provided that this clause 13.1 shall not prohibit the Employee:

 

16

 

  

13.1.1subject to the prior written consent of the Board, serving as an officer
or member of the board of directors or advisory boards of non competing
organisations from time to time;

 

13.1.2serving as an officer or member of a charitable, educational or civic
organisations;

 

13.1.3engaging in charitable activities and community affairs; or

 

13.1.4managing her personal investments or affairs including holding (directly
or through nominees) of investments listed on any recognised stock exchange as
long as not more than 5 per cent of the issued shares or other securities of any
class of any one company shall be so held;

 

subject always to such activities not being or becoming, harmful to the
interests of the Company or any Group Company or reasonably being considered to
interfere with the performance of the Employee’s duties and responsibilities
under this Agreement.

 

13.2Subject to any regulations issued by the Company, the Employee shall not be
entitled to receive or obtain directly or indirectly any discount, rebate or
commission in respect of any sale or purchase of goods effected or other
business transacted (whether or not by her by or on behalf of the Company) and
if she (or any firm or company in which she is interested) shall obtain any such
discount, rebate or commission, she shall account to the Company for the amount
received by her (or a due proportion of the amount received by such company or
firm having regard to the extent of her interest in it). For the avoidance of
doubt, nothing in this clause shall prevent the Employee from obtaining any
discount, rebate or commission solely as a result of transactions legitimately
entered into in her personal capacity.  

 

14Confidentiality

 

14.1The Employee shall neither during the Employment (except in the proper
performance of her duties) nor at any time (without limit) after the termination
of the Employment:

 

14.1.1divulge or communicate to any person, company, business entity or other
organisation;

 

14.1.2use for her own purposes for any purposes other than those of the Company
or any Group Company; or

 

14.1.3through any failure to exercise due care and diligence, permit or cause
any unauthorised disclosure of

 

any Confidential Information provided that these restrictions shall cease to
apply to any information, which shall become available to the public generally
otherwise than through an unauthorised disclosure by the Employee or any other
person.

 

14.2For the purposes of this Agreement “Confidential Information” shall mean, in
relation to the Company or any Group Company:

 

17

 

  

14.2.1trade secrets;

 

14.2.2information relating to research activities, inventions, discoveries,
secret processes, designs, know how, technical specifications and processes,
formulae, intellectual property rights, computer software, product lines and any
other technical information relating to the creation, production or supply of
any past, present or future product or service;

 

14.2.3any inventions or improvements which the Employee may make or discover
during the Employment;

 

14.2.4any information relating to the business or prospective business;

 

14.2.5details of suppliers, their services and their terms of business;

 

14.2.6details of customers and their requirements, the prices charged to them
and their terms of business;

 

14.2.7pitching material, marketing plans and sales forecasts of any past,
present or future products or services;

 

14.2.8information relating to the business, corporate plans, management systems,
accounts, finances and other financial information, results and forecasts (save
to the extent that these are included in published audited accounts);

 

14.2.9proposals relating to the acquisition or disposal of a company or business
or any part thereof;

 

14.2.10proposals for expansion or contraction of activities, or any other
proposals relating to the future;

 

14.2.11details of employees and officers and of the remuneration and other
benefits paid to them;

 

14.2.12information given in confidence by clients, customers suppliers or any
other person;

 

14.2.13any other information which the Employee is notified is confidential; and

 

14.2.14any other information which the Company (or relevant Group Company) could
reasonably be expected to regard as confidential, whether or not such
information is reduced to a tangible form or marked in writing as
“confidential”, including but not limited to, information which is commercially
sensitive,

 

which comes into the Employee’s possession by virtue of the Employment and which
is not in the public domain and all information, which has been or may be
derived or obtained from any such information.

 

 

18

 



14.3The Employee acknowledges that all notes, memoranda, records, lists of
customers and suppliers and employees, correspondence, documents, computer and
other discs and tapes, data listings, databases, codes, designs and drawings and
any other documents and material whatsoever (whether made or created by the
Employee or otherwise) relating to the business of the Company and any Group
Company (and any copies of the same) or which is created or stored on the
Company’s equipment and systems:

 

14.3.1shall be and remain the property of the Company or the relevant Group
Company; and

 

14.3.2shall be handed over by the Employee to the Company or the relevant Group
Company on demand and in any event on the termination of the Employment and the
Employee shall certify that all such property has been so handed over and that
no copies or extracts have been retained.

 

14.4For the avoidance of doubt, social media accounts, any on-line content and
contacts operated or created by the Employee during the Employment for work
related (including networking) purposes shall be regarded as the property of the
Company and the Employee agrees not to use such social media after the
termination of the Employment.

 

14.5This clause 14 shall only bind the Employee to the extent allowed by law and
nothing in this clause shall prevent the Employee from making a statutory
disclosure.

 

15Data Protection

 

The Employee consents to the Company and/or the Group Companies holding and
processing, both electronically and manually, the data it collects in relation
to the Employee in the course of the Employment (including, without limitation
the Employee’s employment application, references, bank details, appraisals,
holiday and sickness records, salary reviews, remuneration details, employment
benefits and other records which may include sensitive personal data relating to
her health) for the purposes of the Company’s and/or the Group Companies’
administration and management of their employees and their businesses, the
evaluation of assets and liabilities before any acquisition, merger or
re-organisation of the Company and/or the Group Companies’ business, to fulfil
any obligation of the Company and/or the Group Companies to transfer records to
any successor employer and for compliance with applicable procedures, laws and
regulations. Such processing may involve the transfer, storage and processing by
the Company and/or the Group Companies of such data outside the European
Economic Area, to which the Employee consents.

 

16Inventions and Intellectual Property Rights

 

16.1The Employee acknowledges that all Employment IPRs, Employment Inventions
and all materials embodying them shall automatically belong to the Company to
the fullest extent permitted by law. To the extent that they do not vest in the
Company automatically, the Employee holds them on trust for the Company.

 

16.2The Employee acknowledges that, because of the nature of her duties, which
includes research and development, including creating and developing Employment
Inventions and Employment IPRs, and the particular responsibilities arising from
the nature of her duties, she has, and shall have at all times while she is
employed by the Company, a special obligation to further the interests of the
Company.

 

19

 

 

16.3To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company by virtue of clause 16.1, the Employee
agrees, immediately upon creation of such rights and inventions, to offer to the
Company in writing a right of first refusal to acquire them on arm’s length
terms to be agreed between the parties. If the parties cannot agree on such
terms within 30 days of the Company receiving the offer, the Company shall refer
the dispute to an arbitrator who shall be nominated by CEDR. The arbitrator's
decisions shall be final and binding on the parties, and the costs of
arbitration shall be borne equally by the parties. The Employee agrees that the
provisions of this clause 16.3 shall apply to all Employment IPRs and Employment
Inventions offered to the Company under this clause 16.3 until such time as the
Company has agreed in writing that the Employee may offer them for sale to a
third party.

 

16.4The Employee agrees:

 

16.4.1to give the Company full written details of all Inventions which relate to
or are capable of being used in the business of the Company and/or any Group
Company promptly on their creation;

 

16.4.2at the Company's request and in any event on the termination of her
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;

 

16.4.3not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

 

16.4.4to keep confidential each Employment Invention unless the Company has
consented in writing to its disclosure by the Employee.

 

16.5The Employee waives all her present and future moral rights which arise
under the Copyright Designs and Patents Act 1988, and all similar rights in
other jurisdictions relating to any copyright which forms part of the Employment
IPRs, and agrees not to support, maintain nor permit any claim for infringement
of moral rights in such copyright works.

 

16.6The Employee acknowledges that, except as provided by law, no further
remuneration or compensation other than that provided for in this Agreement is
or may become due to the Employee in respect of her compliance with this clause
16.6. This is without prejudice to the Employee’s rights under the Patents Act
1977.

 

16.7The Employee undertakes to use her best endeavours to execute all documents
and do all acts both during and after her employment by the Company as may, in
the opinion of the Board, be necessary or desirable to vest the Employment IPRs
in the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions. Such documents may,
at the Company's request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to reimburse the Employee's reasonable expenses of complying with
this clause 16.7.

 

16.8The Employee agrees to give all necessary assistance to the Company to
enable it to enforce its Intellectual Property Rights against third parties, to
defend claims for infringement of third party Intellectual Property Rights and
to apply for registration of Intellectual Property Rights, where appropriate
throughout the world, and for the full term of those rights.

 

20

 

  

16.9The Employee hereby irrevocably appoints the Company to be her attorney to
execute and do any such instrument or thing and generally to use her name for
the purpose of giving the Company or its nominee the benefit of this clause 16.
The Employee acknowledges in favour of a third party that a certificate in
writing signed by any Director or the Secretary of the Company that any
instrument or act falls within the authority conferred by this clause 16.9 shall
be conclusive evidence that such is the case.

 

17Statements

 

17.1The Employee shall not make, publish (in any format) or otherwise
communicate any derogatory statements, whether in writing or otherwise, at any
time either during her Employment or at any time after its termination in
relation to the Company, any Group Company or any of their officers or other
personnel.

 

17.2The Company will use its reasonable endeavours to ensure that it does not
allow or encourage its employees, officers and directors to make publish (in any
format) or otherwise communicate any derogatory statements, whether in writing
or otherwise, at any time during the Employment or at any time after its
termination in relation to the Employee.

 

17.3For the avoidance of doubt all statements to the press or other media
communications in connection with the Company and/or any Group Company are dealt
with by the Investor Relations Committee. The Employee shall not make any
statements to the press or other media in connection with the Company and/or any
Group Company at any time either during or after the Employment without the
prior consent of the Chief Executive Officer of the Company and/or the Investor
Relations Committee.

 

18Termination of Employment

 

18.1The Company may terminate the Employment immediately by notice in writing if
the Employee shall have:

 

18.1.1committed any serious breach of her obligations under this Agreement; or

 

18.1.2committed any repeated or continued breach of her obligations under this
Agreement after having received a written warning from the Company relating to
the same; or

 

18.1.3been guilty of conduct tending to bring her or the Company or any Group
Company into disrepute; or

 

18.1.4become bankrupt or had an interim order made against her under the
Insolvency Act 1986 or compounded with her creditors generally; or

 

18.1.5been disqualified from being a director by reason of any order made under
the Companies Directors Disqualification Act 1986 or any other enactment; or

 

18.1.6been convicted of an offence under any statutory enactment or regulation
(other than a motoring offence for which no custodial sentence is given); or

 

21

 

  

18.1.7failed to comply with the United Kingdom’s Bribery Act 2010 or any other
similar legislation, regulations or rules in any relevant jurisdiction related
to, giving payments, gifts or entertainment to obtain a business advantage
unlawfully, or adopted to implement the OECD Convention on Combating Bribery of
Foreign Officials in International Transactions; or

 

18.1.8during the Employment, committed any gross breach of clauses 13, 14, 16
and/or 17.

 

Any delay by the Company in exercising such right of termination shall not
constitute a waiver thereof.

 

18.2In the event the Employee is incapacitated or prevented by illness or injury
or accident or any other circumstances beyond her control (“Incapacity”) from
discharging her duties for a total of 16 weeks in aggregate in any 12
consecutive calendar months the Company may by notice in writing at any time
during the period of Incapacity terminate the Employee’s Employment by giving
such notice as is required by section 86 of the Employment Rights Act 1996.

 

19GARDEN LEAVE

 

During any period of notice of termination (whether given by the Company or the
Employee), the Company shall be under no obligation to assign any duties to the
Employee and shall be entitled to exclude her from its premises, and require the
Employee not to contact any customers, suppliers or employees provided that this
shall not affect the Employee’s entitlement to receive her normal salary and
contractual benefits. During any such period of exclusion the Employee will
continue to be bound by all the provisions of this Agreement and shall at all
times conduct herself with good faith towards the Company.

 

20directorship

 

20.1On the termination of the Employment (however arising) or on either the
Company or the Employee having served notice of such termination, the Employee
shall should she hold any such offices:

 

20.1.1at the request of the Company or any Group Company resign from all
directorships and offices held by her in any Group Company and shall transfer
without payment to the Company or as the Company may direct any nominee shares
provided by it, provided however that such resignation shall be without
prejudice to any claims which the Employee may have against the Company or any
Group Company arising out of the termination of the Employment; and

 

20.1.2immediately deliver to the Company or any Group Company as directed all
materials within the scope of clause 14.3 and all credit cards, motor cars, car
keys and other property of or relating to the business of the Company or of any
Group Company which may be in her possession or under her power or control,

 

and if the Employee should fail to do so the Company is hereby irrevocably
authorised to appoint another person to sign any documents and/or do any other
things necessary on her behalf in order to give effect to the Employee’s
undertaking in this clause 20.1.

 

22

 

 

20.2The appointment of the Employee as a director of any Group Company is not a
term of this Agreement and the Company or any Group Company reserves the right
to remove the Employee from any such directorship at any time and for any
reason. Where the Company or any Group Company exercises this right, this shall
not amount to a breach of this Agreement and shall not give rise to a claim for
damages or compensation.

 

21Post Termination obligations of the Employee

 

21.1For the purposes of this clause 21 the following definitions apply:

 

21.1.1“Restricted Business” means the businesses of the Company and Group
Companies at the Termination Date with which the Employee was involved to a
material extent during the twelve months immediately preceding the Termination
Date;

 

21.1.2“Restricted Customer” means any person, firm, company or other
organisation who, at any time during the twelve months immediately preceding the
Termination Date was a customer of or in the habit of dealing with the Company
or any Group Company and with whom, during that period, the Employee had
material dealings in the course of her employment or for whom the Employee was
responsible on behalf of the Company or any Group Company;

 

21.1.3“Prospective Customer” means any person, firm, company or other
organisation with whom the Company or any Group Company had negotiations or
discussions regarding a possible business relationship and/or had submitted a
tender, taken part in a pitch or made a presentation to, or with which it was
otherwise negotiating for the supply of goods and services during the six months
immediately preceding the Termination Date and with whom, during that period,
the Employee had material dealings in the course of her Employment or for whom
the Employee was responsible for developing the relationship on behalf of the
Company or any Group Company;

 

21.1.4“Restricted Employee” means any person who, at the Termination Date, was
an employee, officer or consultant of the Company or Group Company who could
materially damage the interests of the Company or any Group Company if she
become employed in any competing business and with whom the Employee worked
closely or was responsible for in the twelve months immediately preceding the
Termination Date;

 

21.1.5“Restricted Supplier” means any person, firm, company or other
organisation who, in the twelve months immediately preceding the Termination
Date supplied goods and/or services to the Company or any Group Company
including but not limited to any individual who provided services to the Company
or any Group Company by way of a consultancy agreement (but excluding utilities
or goods and services supplied for administrative purposes) and with whom,
during that period, the Employee dealt to a material extent;

 

21.1.6“Restricted Territory” means the United Kingdom and any other country in
the world where the Company or any Group Company had business interests or
dealings on the Termination Date;

 

23

 

 

21.1.7“Restriction Date” means the earlier of the Termination Date and the start
of any period of Garden Leave in accordance with clause 19;

 

21.1.8“Termination Date” means the date of termination of the Employment
(howsoever caused).

 

21.2The Employee acknowledges that by reason of the Employment she will have
access to trade secrets, confidential information, business connections and the
workforce of the Company and the Group Companies and that in order to protect
their legitimate business interests it is reasonable for her to enter into these
post termination restrictive covenants and, having had the opportunity to seek
independent legal advice the Employee agrees that the restrictions contained in
this clause 21 (each of which constitutes an entirely separate, severable and
independent restriction) are reasonable.

 

21.3Reference in this clause 21.3 to the “Company” shall apply as though there
were included reference to any relevant Group Company for whom or on whose
behalf the Employee works during the course of the Employment. The Employee
covenants with the Company for itself and as trustee and agent for each Group
Company that she will not without the prior written consent of the Company:

 

21.3.1for six months after the Restriction Date solicit or endeavour to entice
away from the Company the business or custom of a Restricted Customer with a
view to providing goods or services in competition with any Restricted Business;

 

21.3.2for six months after the Restriction Date solicit or endeavour to entice
away from the Company the business or custom of a Prospective Customer with a
view to providing goods or services in competition with any Restricted Business;

 

21.3.3for six months after the Restriction Date provide goods or services to, or
otherwise have any business dealings with, any Restricted Customer in the course
of any business concern which is in competition with any Restricted Business;

 

21.3.4for six months after the Restriction Date provide goods or services to, or
otherwise have any business dealings with, any Prospective Customer in the
course of any business concern which is in competition with any Restricted
Business;

 

21.3.5for six months after the Restriction Date induce, solicit or otherwise
endeavour to entice away from the Company any Restricted Employee;

 

21.3.6for six months after the Restriction Date employ or engage or facilitate
the employment or engagement of any Restricted Employee;

 

21.3.7for six months after the Restriction Date interfere or endeavour to
interfere with the supply of goods and/or services by any Restricted Supplier to
the Company or any Group Company; and

 

21.3.8for six months after the Restriction Date be engaged or concerned in any
capacity in any business concern which is competition in the Restricted
Territory with the Restricted Business.

 

24

 

 

21.4For the avoidance of doubt, nothing in this clause 21 shall prevent the
Employee from:

 

21.4.1holding as an investment by way of shares or other securities not more
that 5% of the total issued share capital of any company listed on a recognised
stock exchange; or

 

21.4.2being engaged or concerned in any business concern where the Employee’s
work or duties relate solely to geographical areas where the business concern is
not in competition with the Restricted Business; or

 

21.4.3being engaged or concerned in any business concern where the Employee’s
work or duties relate solely to services or activities of a kind with which the
Employee was not concerned to a material extent in twelve months before the
Termination Date.

 

21.5The obligations undertaken by the Employee pursuant to this clause 21 extend
to her acting not only on her own account but also on behalf of any other firm,
company or other person and shall apply whether she acts directly or indirectly.

 

21.6The Employee hereby undertakes with the Company that she will not at any
time after the termination of the Employment in the course of carrying on any
trade or business, claim, represent or otherwise indicate any present
association with the Company or any Group Company or for the purpose of carrying
on or retaining any business or custom, claim, represent or otherwise indicate
any past association with the Company or any Group Company to its detriment.

 

21.7While the restrictions in this clause 21 (on which the Employee has had the
opportunity to take independent advice, as the Employee hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
found to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or any Group Company but
would be considered reasonable if part or parts of the wording of such
restrictions were deleted, the relevant restriction or restrictions shall apply
with such deletion(s) as may be necessary to make it or them valid and
effective.

 

21.8If the Employee accepts alternative employment or engagement with any third
party during the period of any of the restrictions in this clause 21 she will
provide the third party with full details of these restrictions.

 

21.9If the Employee’s employment is transferred by reason of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 she will, if requested,
enter into an agreement with the new employer that contains provisions no more
onerous nor wider in scope than those provided by the Company under this clause
21.

 

21.10If the Employee's contract of employment is expected to transfer to a new
entity by virtue of the Transfer of Undertakings (Protection of Employment)
Regulations 2006 but the Employee objects or otherwise resigns before any such
transfer takes place, the Employee acknowledges that the Company may assign the
benefit of these restrictive covenants to the relevant successor entity.
Consequently, the Employee agrees that she will continue to observe the
restrictions set out in this clause 21 for the benefit of any successor and will
not regard herself as released from her obligations under this clause in the
event of such assignment. The Employee agrees to co-operate with, and use her
best endeavours to assist the Company and any successor in such circumstances
including but not limited to providing such information, executing such
documents and giving such assurances and undertakings as they may reasonably
request.

 

25

 

 

22WHISTLEBLOWING

 

22.1The Employee must at all times comply with the Company’s Code of Ethics from
time to time in force. A copy is available from the Parent’s public website and
on the intranet site of the Group Companies.

 

22.2If the Employee wishes to make a disclosure under Sections 43A-L of the ERA
she should do so without delay by contacting the Parent’s audit committee
chairperson in writing, expressly stating that she wishes to make a qualifying
disclosure. A ‘qualifying disclosure’ is defined for these purposes as a
disclosure of information which, in the reasonable belief of the Employee, is
made in the public interest and tends to show one or more of the following: a
criminal offence, a risk to health and safety, a failure to comply with a legal
obligation, a miscarriage of justice, environmental damage or concealment of any
of these.

 

23AMALGAMATION AND RECONSTRUCTION

 

23.1If the Company is wound up for the purposes of reconstruction or
amalgamation the Employee shall not as a result or by reason of any termination
of the Employment or the redefinition of her duties within the Company or any
Group Company arising or resulting from any reorganisation of the Group have any
claim against the Company for damages for termination of the Employment or
otherwise so long as she shall be offered employment with any concern or
undertaking resulting from such reconstruction reorganisation or amalgamation on
terms and conditions no less favourable to the Employee than the terms contained
in this Agreement.

 

23.2If the Employee shall at any time have been offered but shall have
unreasonably refused or failed to agree to the transfer of this Agreement on no
less favourable terms by way of novation to a company which has acquired or
agreed to acquire the whole or substantially the whole of the undertaking and
assets or not less than 50 per cent of the equity share capital of the Parent
the Company may terminate the Employment by such notice as is required by s.86
of the ERA within one month of such offer being refused by the Employee.

 

24Disciplinary and Grievance Procedures and suspension

 

24.1The Company aims to follow applicable best practice in relation to any
disciplinary matter or dismissal involving the Employee. However, such practice
is not a contractual entitlement of the Employee and the Company reserve the
right not to do so.

 

24.2If the Employee wishes to obtain redress of any grievance relating to the
Employment or is dissatisfied with any reprimand, suspension or other
disciplinary step taken by the Company, she shall apply in writing to the head
of the Group Companies’ Global Human Resources department or the head of the
Group Companies’ Legal Department setting out the nature and details of any such
grievance or dissatisfaction.

 

24.3The Company reserves the right to suspend the Employee on full pay, for so
long as it reasonably thinks fit, in order to:

 

26

 

 

24.3.1investigate any allegations made against the Employee (whether in the
context of the internal disciplinary process or otherwise);

 

24.3.2satisfy itself as to the Employee's fitness for work; and

 

24.3.3where it reasonably considers that it may be beneficial to temporarily
remove the Employee.

 

25Notices

 

25.1Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Employee or to the Company’s Legal
Department (as the case may be) or may be sent by first class post or by
facsimile transmission to, in the case of the Parent, its registered office for
the time being (marked for the attention of the Legal Department) and in the
case of the Employee either to her address shown on the face of this Agreement
or to her last known place of residence.

 

25.2Any such notice shall (unless contrary is proved) be deemed served when in
the ordinary course of the means of transmission it would first be received by
the addressee in normal business hours. In proving such service it shall be
sufficient to prove, where appropriate, that the notice was addressed properly
and posted or that the facsimile transmission was dispatched.

 

26communications

 

Telephone calls made and received by the Employee using the Company’s and/or the
Group Companies’ equipment and use of the Company’s and/or the Group Companies’
email system to send or receive personal correspondence may be recorded on their
communication systems. Any recordings made shall at all times remain the
property of the Company and/or the Group Companies and, if necessary, will be
used as evidence in the case of disputes with employees or clients.

 

27ENTIRE AGREEMENT anD Former Service Agreement(s)

 

27.1This Agreement together with any documents referred to in it constitutes the
entire agreement and understanding between the parties and the Employee agrees
that she has not been induced to enter into the Employment by and has not relied
upon any Pre-Contractual Statement.

 

27.2This Agreement together with any documents referred to in it shall be in
substitution for any previous letters of appointment, agreements or
arrangements, (whether written, oral or implied), relating to the employment of
the Employee, which shall be deemed to have been terminated by mutual consent.
The Employee acknowledges that as at the date of this Agreement she has no
outstanding claim of any kind against the Company and/ or any Group Company.

 

27.3The parties do not intend the terms of this Agreement to be varied by
implication due to any custom, practice, usage or course of dealings. No
variation of this Agreement shall be effective unless agreed in writing by both
parties.

 

27.4There are no collective agreements affecting the Employee’s employment.

 



27

 

 

28governing law and jurisdiction





 

This Agreement shall be governed by and interpreted in accordance with English
law and the parties irrevocably agree to the exclusive jurisdiction of the
English Courts.

 

29REGULATORY CHANGES

 

The Employee understands that the terms set out in this Agreement are subject
always to any legal or regulatory requirements which may be introduced after the
date of this Agreement, in particular in relation to restrictions on
remuneration for directors and senior Employees. In the event that the Company
is required to comply with such new obligations it may, at its absolute
discretion, vary the relevant terms of this Agreement to the extent that it
considers necessary to ensure compliance and the Employee agrees that they will
have no claim for damages or compensation as a result.

 

30third party rights

 

Save for any Group Companies the Employee and the Company do not intend that any
term of this Agreement should be enforceable, by virtue of the Contracts (Right
of Third Parties) Act 1999 by any third party.

 

31General

 

31.1This Agreement constitutes the written statement of the terms of Employment
of the Employee provided in compliance with part 1 of the ERA.

 

31.2The expiration or termination of this Agreement, however arising, shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after that time and shall be without prejudice to any
accrued rights or remedies of the parties.

 

31.3This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original and such counterparts or
duplicates together shall constitute one and the same instrument.

 

31.4The various provisions and sub-provisions of this Agreement are severable
and if any provision or any identifiable part of any provision is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts of them.

 

Remainder of Page Intentionally Left Blank; Signature Page Follows

 

28

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

  THE COMPANY:       INTERCEPT PHARMACEUTICALS, INC.           By: /s/ Mark
Pruzanski     Name: Mark E. Pruzanski, MD     Title: President and Chief
Executive Officer

 

  EMPLOYEE:         By: /s/ Lisa Bright Morrison   Name: Lisa Bright Morrison

 

  Address for Notice Purposes:            

 

[ICPT – Service Agreement – Lisa Bright Morrison]



 

